
	
		I
		111th CONGRESS
		2d Session
		H. R. 5975
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Sherman (for
			 himself and Mr. Manzullo) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To reauthorize the programs of the Overseas Private
		  Investment Corporation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Overseas Private Investment
			 Corporation Reauthorization Act of 2010.
		2.Reauthorization
			 of OPIC programsSection
			 235(a)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2195(a)(2)) is
			 amended by striking September 30, 2007 and inserting the
			 date that is 4 years after the date of the enactment of the Overseas Private
			 Investment Corporation Reauthorization Act of 2010 .
		3.Congressional
			 notification regarding maximum contingent liabilitySection 239 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2199) is amended by adding at the end the following:
			
				(l)Congressional
				notification of increase in maximum contingent liabilityThe Corporation shall notify the Committee
				on Foreign Relations of the Senate and the Committee on Foreign Affairs of the
				House of Representatives not later than 15 days after the date on which the
				Corporation’s maximum contingent liability outstanding at any one time pursuant
				to insurance issued under section 234(a), and the amount of financing issued
				under sections 234(b) and 234(c), exceeds the Corporation’s maximum contingent
				liability for the preceding fiscal year by 25 percent or
				more.
				.
		4.Transparency and
			 accountability of investment funds
			(a)In
			 generalSection 239 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2199), as amended by section 3, is amended by adding at the end the
			 following:
				
					(m)Transparency and
				accountability of investment funds
						(1)Competitive
				selection of investment fund managementWith respect to any
				investment fund that the Corporation creates on or after the date of the
				enactment of the Overseas Private Investment
				Corporation Reauthorization Act of 2010, the Corporation may
				select persons to manage the fund only by contract using competitive procedures
				that are full and open.
						(2)Criteria for
				selectionIn assessing a proposal for investment fund management,
				the Corporation shall consider, in addition to other factors, the
				following:
							(A)The prospective
				fund management's experience, depth, and cohesiveness.
							(B)The prospective
				fund management's track record in investing risk capital in emerging
				markets.
							(C)The prospective
				fund management's experience, management record, and monitoring capabilities in
				the countries in which the management operates, including details of local
				presence (directly or through local alliances).
							(D)The prospective
				fund management's experience as a fiduciary in managing institutional capital,
				meeting reporting requirements, and administration.
							(E)The prospective
				fund management's record in avoiding investments in companies that would be
				disqualified under section 237(l).
							(3)Annual
				reportThe Corporation shall include in each annual report under
				section 240A an analysis of the investment fund portfolio of the Corporation,
				including the following:
							(A)Fund
				performanceAn analysis of the aggregate financial performance of
				the investment fund portfolio grouped by region and maturity.
							(B)Status of loan
				guarantiesThe amount of guaranties committed by the Corporation
				to support investment funds, including the percentage of such amount that has
				been disbursed to the investment funds.
							(C)Risk
				ratingsThe definition of risk ratings, and the current aggregate
				risk ratings for the investment fund portfolio, including the number of
				investment funds in each of the Corporation's rating categories.
							(D)Competitive
				selection of investment fund managementThe number of proposals
				received and evaluated for each newly established investment
				fund.
							.
			(b)GAO
			 reviewNot later than 1 year after the submission of the first
			 report to Congress under section 240A of the Foreign Assistance Act of 1961
			 that includes the information required by section 239(m)(3) of that Act (as
			 added by subsection (a) of this section), the Comptroller General of the United
			 States shall prepare and submit to the Committee on Foreign Relations of the
			 Senate and the Committee on Foreign Affairs of the House of Representatives an
			 independent assessment of the investment fund portfolio of the Overseas Private
			 Investment Corporation, covering the items required to be addressed under such
			 section 239(m)(3).
			5.Increased
			 transparency
			(a)In
			 generalSection 231A(c)(2) of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2191a(c)(2)) is amended to read as follows:
				
					(2)In conjunction with each meeting of
				its Board of Directors, the Corporation shall hold a public hearing in order to
				afford an opportunity for any person to present views regarding the activities
				of the Corporation. The Corporation shall provide notice of the hearing at
				least 20 days before the hearing. At least 15 days in before the hearing the
				Corporation shall make available a public summary of each project, including
				information related to workers rights, to be considered at the meeting. The
				Corporation shall not include any confidential business information in the
				summary made available under this subsection. Any views expressed at the
				hearing or in written comments shall be made part of the
				record.
					.
			(b)Additional
			 transparencySection 237 of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2197) is amended by adding at the end the following new
			 subsections:
				
					(p)Review of
				methodologyNot later than
				180 days after the date of the enactment of the
				Overseas Private Investment Corporation
				Reauthorization Act of 2010, the Corporation shall make available
				to the public the methodology, including relevant regulations, used to assess
				and monitor the impact of projects supported by the Corporation—
						(1)on employment in the United States;
						(2)on development and the environment in host
				countries; and
						(3)on the protection of internationally
				recognized worker rights, as well as the elimination of discrimination with
				respect to employment and occupation, in host countries.
						(q)Public notice
				prior to project approval
						(1)Public
				notice
							(A)In
				generalThe Board of Directors of the Corporation may not vote in
				favor of any action proposed to be taken by the Corporation on a Category A
				project before the date that is 60 days after the Corporation—
								(i)makes available
				for public comment a summary of the project and relevant information about the
				project; and
								(ii)such summary and
				information described in clause (i) has been made available to groups in the
				area that may be impacted by the proposed project and to nongovernmental
				organizations in the host country.
								(B)ExceptionThe
				Corporation shall not include any confidential business information in the
				summary and information made available under clauses (i) and (ii) of
				subparagraph (A).
							(2)Published
				responseTo the extent
				practicable, the Corporation shall publish responses to the comments received
				under paragraph (1)(A)(i) with respect to a Category A project and submit the
				responses to the Board not later than 7 days before a vote is to be taken on
				any action proposed by the Corporation on the project.
						(3)Category A
				project definedThe term
				Category A project means any project or other activity for which
				the Corporation proposes to provide insurance, reinsurance, a guaranty,
				financing, or other assistance under this title and which is likely to have a
				significant adverse environmental
				impact.
						.
				
			(c)Office of
			 AccountabilitySection 237 of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2197), as amended by subsection (b) of this section, is amended by
			 adding at the end the following new subsection:
				
					(r)Office of
				AccountabilityThe
				Corporation shall maintain an Office of Accountability to provide, to the
				maximum extent practicable, upon request, problem-solving services for projects
				supported by the Corporation and review of the Corporation’s compliance with
				its environmental, social, internationally recognized worker rights, human
				rights, and transparency policies and procedures. The Office of Accountability
				shall operate in a manner that is fair, objective, and
				transparent.
					.
			6.Extraction
			 investmentTitle IV of chapter
			 2 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2191 et seq.) is
			 amended by inserting after section 234A the following new section:
			
				234B.Extraction
				investment
					(a)Extraction
				investments
						(1)Prior
				notification to congressional committees
							(A)In
				generalThe Corporation shall provide notice of consideration of
				approval of a project described in subparagraph (B) to the Committees on
				Foreign Relations and Appropriations of the Senate and the Committees on
				Foreign Affairs and Appropriations of the House of Representatives not later
				than 60 days before approval of such project.
							(B)Project
				describedA project described in this subparagraph is a Category
				A project (as defined in section 237(q)(3)) relating to an extractive industry
				project or any extractive industry project for which the assistance to be
				provided by the Corporation is valued at $10,000,000 or more (including
				contingent liability).
							(2)Commitment to
				EITI principles
							(A)In
				generalExcept as provided in subparagraph (B), the Corporation
				may approve a contract of insurance, reinsurance, a guaranty, or enter into an
				agreement to provide financing to an eligible investor for a project that
				significantly involves an extractive industry only if—
								(i)the eligible
				investor has agreed to implement the Extractive Industries Transparency
				Initiative principles and criteria, or substantially similar principles and
				criteria related to the specific project to be carried out; and
								(ii)(I)the host country where
				the project is to be carried out has committed to the Extractive Industries
				Transparency Initiative principles and criteria, or substantially similar
				principles and criteria; or
									(II)the host country where the project is to
				be carried out has in place or is taking the necessary steps to establish
				functioning systems for—
										(aa)accurately accounting for revenues
				and expenditures in connection with the extraction and export of the type of
				natural resource to be extracted or exported;
										(bb)the independent audit of such
				revenues and expenditures and the widespread public dissemination of the
				finding of the audit; and
										(cc)verifying government receipts against
				company payments, including widespread dissemination of such payment
				information, and disclosure of such documents as host government agreements,
				concession agreements, and bidding documents, and allowing in any such
				dissemination or disclosure for the redaction of, or exceptions for,
				information that is commercially proprietary or that would create a competitive
				disadvantage.
										(B)ExceptionIf
				a host country does not meet the requirements of subparagraph (A)(ii) (I) or
				(II), the Corporation may approve a contract of insurance, reinsurance, or a
				guaranty, or enter into an agreement to provide financing for a project in the
				host country if the Corporation determines it is in the foreign policy interest
				of the United States for the Corporation to provide support for the project in
				the host country and the host country does not prevent an eligible investor
				from complying with subparagraph (A)(i).
							(3)Preference for
				certain projectsWith respect to all projects that significantly
				involve an extractive industry, the Corporation, to the extent practicable and
				consistent with the Corporation's development objectives, shall give preference
				to a project in which the eligible investor has agreed to implement the
				Extractive Industries Transparency Initiative principles and criteria, or
				substantially similar principles and criteria, and the host country where the
				project is to be carried out has committed to the Extractive Industries
				Transparency Initiative principles and criteria, or substantially similar
				principles and criteria.
						(4)Effect on other
				requirementsNothing in this subsection shall affect the
				limitations and prohibitions with respect to direct investments described in
				section 234(c).
						(5)Reporting
				requirementThe Corporation shall include in each annual report
				required under section 240A a description of its activities to carry out this
				subsection.
						(b)Extractive industryIn this section, the term extractive
				industry refers to an enterprise engaged in the exploration,
				development, or extraction of oil and gas reserves, metal ores, gemstones,
				industrial minerals (except rock used for construction purposes), or
				coal.
					.
		7.Assistance for
			 small businesses and entitiesSection 240 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2200) is amended by adding at the end the following:
			
				(c)Resources
				dedicated to small businesses, cooperatives, and other small United States
				investorsThe Corporation
				shall ensure that adequate personnel and resources, including senior officers,
				are dedicated to assist United States small businesses, cooperatives, and other
				small United States investors in obtaining insurance, reinsurance, financing,
				and other assistance under this title. The Corporation shall include, in each
				annual report under section 240A, the following information with respect to the
				period covered by the report:
					(1)A description of
				such personnel and resources.
					(2)The number of
				United States small businesses, cooperatives, and other small United States
				investors that received insurance, reinsurance, financing, and other assistance
				from the Corporation, and the dollar value of such insurance, reinsurance,
				financing, and other assistance.
					(3)A description of
				the projects for which the insurance, reinsurance, financing, and other
				assistance was
				provided.
					.
		8.Preferential
			 consideration of certain investment projectsSection 231(f) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2191(f)) is amended to read as follows:
			
				(f)to the greatest degree practicable and
				consistent with the goals of the Corporation, to give preferential
				consideration to investment projects in any less developed country the
				government of which is receptive to both domestic and foreign private
				enterprise and to projects in any country the government of which is willing
				and able to maintain conditions that enable private enterprise to make a full
				contribution to the development
				process;
				.
		9.Extension of
			 authority to operate in IraqSection 239 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2199), as amended by sections 3 and 4, is amended by adding at
			 the end the following:
			
				(n)Operations in
				IraqNotwithstanding subsections (a) and (b) of section 237, the
				Corporation is authorized to undertake in Iraq any program authorized by this
				title.
				.
		10.Ineligibility of
			 persons doing certain business with State sponsors of terrorism
			(a)In
			 generalSection 231 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2191) is amended—
				(1)by striking
			 and at the end of division (m);
				(2)by striking the
			 period at the end of division (n) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(o)to decline to issue any contract of
				insurance or reinsurance, or any guaranty, or to enter into any agreement to
				provide financing or any other assistance for a prospective eligible investor
				who enters, directly or through an affiliate, into certain discouraged
				transactions with a state sponsor of
				terrorism.
						.
				(b)General
			 provisions and powersSection 239 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2199), as amended by sections 3, 4, and 9, is amended by
			 adding at the end the following:
				
					(o)State sponsor of
				terrorism
						(1)In
				generalIn order to carry out the policy set forth in section
				231(o) of this Act, the Corporation shall require a certification from an
				officer of a prospective OPIC-supported United States investor that the
				investor and all affiliates of the investor are not engaged in a discouraged
				transaction with a state sponsor of terrorism.
						(2)Discouraged
				transactionIn this subsection, the term discouraged
				transaction means any of the following activities:
							(A)An investment
				commitment of $20,000,000 or more by the investor in the energy sector in a
				state sponsor of terrorism.
							(B)Any loan, or an
				extension of credit, to the government of a state sponsor of terrorism by the
				investor that—
								(i)is outstanding on
				the date the Corporation enters into a contract with the investor; and
								(ii)that has a value
				of more than $5,000,000, including the sale of goods for which payment is not
				required by the purchaser within 45 days.
								(C)The transfer by
				the investor of goods that are included on the United States Munitions List,
				referred to in section 38(a)(1) of the Arms Export Control Act (22 U.S.C.
				2778(a)(1)) to a state sponsor of terrorism within the 3-year period preceding
				the date the Corporation enters into a contract with the investor.
							(3)ExceptionAn
				officer of a prospective OPIC-supported United States investor may provide a
				certification under this subsection notwithstanding the fact that an affiliate
				of the investor is engaged in a discouraged transaction if the transaction is
				carried out under a contract or other obligation of the affiliate that was
				entered into or incurred before the acquisition of such affiliate by the
				prospective OPIC-supported United States investor or the parent company of the
				OPIC-supported United States investor.
						(4)DefinitionsIn
				this subsection:
							(A)AffiliateThe
				term affiliate means any person that is directly or indirectly
				controlled by, under common control with, or controls a prospective
				OPIC-supported United States investor or the parent company of such
				investor.
							(B)Investment
				commitment in the energy sector of a state sponsor of
				terrorismThe term investment commitment in the energy
				sector of a state sponsor of terrorism means any of the following
				activities if such activity is undertaken pursuant to a commitment, or pursuant
				to the exercise of rights under a commitment, that was entered into with the
				government of a state sponsor of terrorism or a nongovernmental entity in a
				country that is a state sponsor of terrorism:
								(i)The entry into a
				contract that includes responsibility for the development or transportation of
				petroleum or natural gas resources located in a country that is a state sponsor
				of terrorism, or the entry into a contract providing for the general
				supervision or guaranty of another person's performance of such a
				contract.
								(ii)The purchase of a
				share of ownership, including an equity interest, in the development of
				petroleum or natural resources described in clause (i).
								(iii)The entry into a
				contract providing for the participation in royalties, earnings, or profits in
				the development of petroleum or natural resources described in clause (i),
				without regard to the form of the participation.
								(C)State sponsor of
				terrorismThe term state sponsor of
				terrorism—
								(i)means any country
				the government of which the Secretary of State has determined has repeatedly
				provided support for acts of international terrorism pursuant to section 6(j)
				of the Export Administration Act of 1979, section 620A of this Act, or section
				40 of the Arms Export Control Act; and
								(ii)does not include
				Southern Sudan, Southern Kordofan/Nuba Mountains State, Blue Nile State, and
				Abyei, Darfur, if the Corporation, with the concurrence of the Secretary of
				State, determines that providing assistance for projects in such regions will
				provide emergency relief, promote economic self-sufficiency, or implement a
				nonmilitary program in support of a viable peace agreement in Sudan, such as
				the Comprehensive Peace Agreement for Sudan and the Darfur Peace
				Agreement.
								.
			11.Prohibition on
			 assistance to develop or promote certain railway connections and
			 railway-related connectionsSection 237 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2197), as amended by section 5, is amended by adding at the end
			 the following:
			
				(s)Prohibition on
				assistance for certain railway projectsThe Corporation may not
				provide insurance, reinsurance, a guaranty, financing, or other assistance to
				support the development or promotion of a railway connection or railway-related
				connection that connects Azerbaijan and Turkey without connecting or traversing
				with
				Armenia.
				.
		12.Increasing
			 project requirements regarding employmentSubsection (a) of section 231A of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2191a(a)) is amended to read as
			 follows:
			
				(a)Increasing
				project requirements regarding employment
					(1)In
				generalThe Corporation may insure, reinsure, guaranty, or
				finance a project only if—
						(A)the country in
				which the project is to be undertaken is eligible for designation as a
				beneficiary developing country under the Generalized System of Preferences (19
				U.S.C. 2461 et seq.) and has not been determined to be ineligible for such
				designation on the basis of section 502(b)(2)(G) of the Trade Act of 1974 (19
				U.S.C. 2462(b)(2)(G)) (relating to internationally recognized worker rights),
				or section 502(b)(2)(H) of such Act (19 U.S.C. 2462(b)(2)(H) (relating to the
				worst forms of child labor); or
						(B)the country in which the project is to be
				undertaken is not eligible for designation as a beneficiary country under the
				Generalized System of Preferences (referred to in subparagraph (A)), but the
				government of that country has taken or is taking steps to afford workers in
				the country (including any designated zone or special administrative region or
				area in that country) internationally recognized worker rights (as defined in
				section 507(4) of the Trade Act of 1974 (19 U.S.C. 2467(4))).
						(2)Limitation
				inapplicableThe limitation contained in paragraph (1) shall not
				apply to providing assistance for humanitarian services.
					(3)Use of
				reportsThe Corporation shall, in implementing paragraph (1),
				consider—
						(A)information
				contained in the reports required by sections 116(d) and 502B(b) of this Act
				and the report required by section 504 of the Trade Act of 1974 (19 U.S.C.
				2464);
						(B)other relevant
				sources of information readily available to the Corporation, including
				observations, reports, and recommendations of the International Labour
				Organization; and
						(C)information
				provided in the hearing required under subsection (c).
						(4)Contract
				languageThe Corporation shall include the following language, in
				substantially the following form, in all contracts that the Corporation enters
				into with eligible investors to provide support under this title:
					The
				investor agrees not to take any actions to obstruct or prevent employees of the
				foreign enterprise from exercising the employees' internationally recognized
				worker rights (as defined in section 507(4) of the Trade Act of 1974 (19 U.S.C.
				2467(4))) and the investor agrees to adhere to the obligations regarding those
				rights. The investor agrees to prohibit discrimination with respect to
				employment and occupation..
					(5)Preference to
				certain countriesConsistent with its development objectives, the
				Corporation shall give preferential consideration to projects in countries
				that—
						(A)have adopted and
				maintained, in the country’s laws and regulations, internationally recognized
				worker rights, as well as the elimination of discrimination with respect to
				employment and occupation; and
						(B)are effectively
				enforcing those
				laws.
						.
		13.Technical
			 corrections
			(a)Pilot equity
			 finance programSection 234 of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2194) is amended—
				(1)by striking
			 subsection (g); and
				(2)by redesignating
			 subsection (h) as subsection (g).
				(b)Transfer
			 authoritySection 235 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2195) is amended—
				(1)by striking
			 subsection (e); and
				(2)by redesignating
			 subsection (f) as subsection (e).
				(c)Guaranty
			 contractSection 237(j) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2197(j)) is amended by inserting insurance, reinsurance,
			 and after Each.
			(d)Transfer of
			 predecessor programs and authorities
				(1)TransferSection
			 239 of the Foreign Assistance Act of 1961 (22 U.S.C. 2199), as amended by
			 sections 3, 4, 9, and 10, is amended—
					(A)by striking
			 subsection (b); and
					(B)by redesignating
			 subsections (c) through (o) as subsections (b) through (n),
			 respectively.
					(2)Conforming
			 amendments
					(A)Section 237(m)(1)
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2197(m)(1)) is amended by
			 striking 239(g) and inserting 239(f).
					(B)Section 240A(a) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2200a(a)) is amended—
						(i)in
			 paragraph (1), by striking 239(h) and inserting
			 239(g); and
						(ii)in
			 paragraph (2)(A), by striking 239(i) and inserting
			 239(h).
						(C)Section 209(e)(16)
			 of the Admiral James W. Nance and Meg Donovan Foreign Relations Authorization
			 Act, Fiscal Years 2000 and 2001 (as enacted into law by section 1000(a)(7) of
			 Public Law 106–113; 31 U.S.C. 1113 note) is amended by striking
			 239(c) and 2199(c) and inserting
			 239(b) and 2199(b), respectively.
					(e)Additional
			 clerical amendmentsSection 234(b) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2194(b)) is amended by striking 235(a)(2) and
			 inserting 235(a)(1).
			
